               Case 3:16-cv-04288-JSC Document 218 Filed 12/07/18 Page 1 of 1
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


COURT TRIAL MINUTE ORDER

Case No. 16-cv-04288-JSC                         Case Name: Hymes v. Bliss, et al.

Date: December 7, 2018 (Day 4)                   Time: 7:52

The Honorable Jacqueline Scott Corley

Clerk: Ada Means                                 Court Reporter: Katherine Sullivan

COUNSEL FOR PLAINTIFF:                                    COUNSEL FOR DEFENDANTS:

Glenn Katon; Caitlin Henry, Kennedy Helm                  Renee Rosenbilt; Briggs Matheson

Trial Began: 12/3/2018                                    Further Trial: 12/10/2018

TRIAL MOTIONS HEARD:                             DISPOSITION:

1.     Defendants’ Rule 50 motion                Denied

2.

3.

OTHER:
Direct and cross examination of George Oldham, Victor Sanchez, Joseph Leonardini, and David Smith. Cross
examination of Scanvinski Hymes.




VERDICT:




DISPOSITION OF EXHIBITS:
